Citation Nr: 1712224	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Dependents' Educational Assistance (DEA) benefits in the amount of $602.04.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to May 1992.  The appellant is the Veteran's spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2015, the Board remanded the appeal for a hearing and in October 2016, the appellant testified before the undersigned at a Travel Board hearing at the RO in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

The Board acknowledges that the claims file reveals additional overpayment issues but finds that the only issue presently before the Board is the issue of entitlement to waiver of recovery of overpayment of DEA benefits in the amount of $602.04.  A March 2015 rating decision retroactively reduced the Veteran's evaluation of glaucoma from 100 percent to 10 percent beginning February 1, 1999 based on a finding of fraud which led to the retroactive termination of a number of other benefits including DEA benefits.  As a result, the appellant was notified in March 2015 that an overpayment of $12,498.50 had been created based on her recepit of educational assistance from May 2000 to May 2014 and in April 2015, the Veteran was notified that an overpayment of $393,877.62 had been created.  Although both requested waivers, both were denied in separate May 2016 decisions of the Committee on Waivers and Compromises.  Although neither has appealed, the Veteran and the appellant are hereby notified that each has one year from the date the RO mailed notice of the decision, until May 2017,  to initiate an appeal.  38 C.F.R. §§ 20.201, 20.302, 20.305 (2016). Otherwise, the waiver decision becomes final.

In addition, in February 2016, the Veteran timely appealed a January 2016 rating decision which found that the March 2015 decision to reduce the evaluation of glaucoma from 100 percent to 10 percent based on a finding of fraud was proper.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the Veterans Appeals Control and Locator System shows that the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An overpayment of $602.04 was created due to the recepit of education benefits for 12 resident hours for the period from January 7, 2013 to May 7, 2013 after which the appellant's enrollment was reduced to less than 12 resident hours.

2.  The overpayment was not due to fraud, misrepresentation, or bad faith by the appellant, and recovery of it would be against equity and good conscience.






CONCLUSIONS OF LAW

1.  The overpayment of $602.04 is valid.  38 U.S.C.A. §§ 3501, 3510, 5107, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.102, 3.103, 3.500, 3.707, 3.807, 21.3020, 21.3021 (2016).

2.  Recovery of the overpayment is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.965, 3.102, 3.103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants, 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, need not be discussed because they are not applicable to claims concerning debt.  Barger v. Principi, 16 Vet. App. 132 (2002).  General due process considerations apply to all claims, however.  38 C.F.R. § 3.103.  These include notifying the appellant of the decision made and affording her the opportunity to present information and evidence.  They have been satisfied and, in any case, the decision below is a complete grant of the benefit sought on appeal.

Validity and Waiver of Recovery of Debt

Prior to consideration of waiver of recovery of an overpayment, a threshold determination must be made as to its validity.  38 C.F.R. § 1.911(c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This includes the existence of it as well as the amount of it.  38 C.F.R. § 1.911(c)(1).  An overpayment is created when a payee or beneficiary has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The overpayment is valid when based on an act of commission or omission by the payee or beneficiary or with knowledge of the payee or beneficiary.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

If there is an indication of fraud, misrepresentation, or bad faith on the part of the debtor, waiver of recovery of an overpayment is precluded.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b); Ridings v. Brown, 6 Vet. App. 544 (1994).  Fraud or misrepresentation is of a material fact.  38 C.F.R. § 1.965(b)(2).  Bad faith in the context of VA benefits means conduct undertaken with the intent to seek an unfair advantage, though not undertaken with actual fraudulent intent, and with knowledge of the likely consequences that results in a loss to the government.  Id.  In the absence of fraud, misrepresentation, or bad faith, recovery of an overpayment must be waived if the recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a).

Equity and good conscience means arriving at a fair decision between the debtor and the government.  38 C.F.R. § 1.965(a).  In making a determination in this regard, all relevant factors shall be considered.  Such factors include the fault of the debtor, balancing that fault against VA's fault, any undue hardship on the debtor and/or his family posed by recovery, whether recovery defeats the purpose of the benefits, unjust enrichment of the debtor by failing to recover, any change in position to the debtor's detriment by relying on the benefits.  Id.  Undue hardship means deprivation of basic necessities.  Id.  Change in position means the relinquishment of a valuable right or the incurrence of a legal obligation.  Id.

Initially, the Board finds that the overpayment of DEA benefits in the amount of $602.04 was validly created.  A spouse of a Veteran becomes eligible for DEA benefits if the Veteran was discharged from service under conditions other than dishonorable and has a permanent total service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a)(1-2), 21.3020, 21.3021 (2016).  A marriage certificate indicates that the Veteran and the appellant have been married since 1982 and rating decision codesheets reflect that the Veteran was in recepit of DEA benefits during the period in question.

A December 2012 Enrollment Certification shows that the appellant enrolled in 12 resident hours for the period from January 7, 2013 to May 7, 2013 at Johnston Community College.

Thereafter, an April 8, 2013 Notice of Change in Student Status indicates that Johnston Community College sent an electronic statement to VA indicating that from January 7, 2013 to May 7, 2013, the appellant's status had changed from an enrollment in 12 resident hours to nine resident hours.  The effective date of that reduction was April 2, 2013 but mitigating circumstances were noted.

On August 1, 2013, VA again received notice that from January 7, 2013 to May 7, 2013, the appellant's status had changed from 12 resident hours to nine resident hours.  The effective date of that reduction was January 7, 2013 and the remarks section noted that "Student should only have been certified for 9 [resident hours]."

On August 8, 2013, VA received notice from Johnston Community College that from January 7, 2013 to May 7, 2013, the appellant's status had changed from an enrollment in 12 resident hours to six resident hours, effective April 2, 2013.

In a September 2013 letter, VA notified the appellant that VA had been notified by the school that she had reduced her training for the period from January 7, 2013 to May 7, 2013 and, as such, an overpayment had been created.

There are conflicting accounts as to exactly how this overpayment was created but there is no disagreement as to the amount of the overpayment.  A June 2014 decision by the Committee on Waivers and Compromises explains that the overpayment for $602.04 simply resulted from "being paid at the full time status (12), although you were only attending courses at the 3/4 status rate (9) from the beginning of the term."  (This decision also identified the overpayment as resulting from "the term 01/07/14-05/07/14" but this appears to clearly be a mistake since, if the overpayment occurred in the 2014 spring semester, the Committee's decision would have been issued only weeks after the end of the term.)

A September 2014 statement of the case explains that after the appellant began the spring semester enrolled in 12 resident hours, in April 2013, she reduced it to nine but since mitigating circumstances were accepted, she was allowed to retain payment at the full time rate through May 1, 2013.  However, after her resident hours for the period from May 1, 2013 through May 7, 2013 were reduced from nine hours to six hours, she incurred an overpayment of $602.04.  This account is most consistent with the evidence of record.

The appellant does not dispute that the reduction in resident hours resulted in an overpayment.  Rather, she claims that she should not be held responsible for any resulting overpayment because she reasonably relied on advice from a school official who indicated that a course she had enrolled in would count toward her degree.  In a September 2013 correspondence requesting a waiver of the overpayment, she stated that:

I went to advising and took the class they advised.  The VA rep had to approve the classes before I took them and she did.  Now she is saying that she should not have allowed me to take the religion class.  Through no fault of mine I took the class.  I was unemployed at the time and the money I received was badly needed.  Used my gas and a lot of time taking this class.  It is not fair for me to have to pay for someone else's mistake.

As the appellant appears to concede that the debt was validly created, and the amount is not in question, the Board will only evaluate whether or not she is entitled to a waiver of recovery of the overpayment.

Regarding waiver of recovery of the overpayment, the Committee on Waivers and Compromises did not make a finding of fraud, misrepresentation, or bad faith on the part of the appellant and nothing suggests that such a finding is warranted.  The appellant's contention that she had reasonably relied on the assurances of a VA or school official in enrolling in a course that did not count toward her degree appears plausible in light of the August 2013 Notice of Change in Student Status indicating that she should have been certified for nine resident hours.  The April 2013 Notice of Change in Student Status indicating that there were mitigating circumstances suggests that there was not an intent to seek an unfair advantage, fraud, or misrepresentation.  Hence, the Board finds that waiver of recovery of the overpayment is not precluded given that no fraud, misrepresentation, or bad faith has been attributed to the appellant.  As such, all that remains is to determine whether or not recovery of the overpayment would be against equity and good conscience.

No indication exists that the appellant changed position as a result of her receipt of an additional amount of DEA benefits.  For example, it has not been shown that she took out a loan solely because of these additional benefits.  As discussed above, while it appears the appellant may be partially at fault for the creation of the overpayment, it also appears that VA administrative error may also have been a factor.  Since neither of these faults was egregious, they are in approximate balance.  The purpose of DEA benefits is to help a Veteran support his dependent while the dependent attends school by providing the appellant with a direct payment rather than a payment through a Veteran.  Recovery of the overpayment here does not defeat this purpose since not recovering the overpayment will result in the appellant's unjust enrichment, i.e., she would be keeping money she never should have been awarded.

Outweighing the aforementioned, however, the Board finds that recovery would pose an undue hardship on the appellant and her family.  This finding is made despite the determination of the Committee on Waivers and Compromises that recovery would not pose an undue hardship.

In October 2013, in connection with her request for a waiver of overpayment, the appellant submitted a Financial Status Report.  There she estimated her monthly expenses as including $615.00 on rent, $450.00 on food, $125.00 on utilities and heat, $400.00 on her two sons who were in high school and community college, and $465.00 on installment contracts and other debts.  Although these amounts total $2,055.00, she estimated her total monthly expenses at $2,555.00.

Regarding income, she estimated that her monthly gross salary was $2,002.00, and that she received $748.00 in VA benefits, Social Security or other income.  Although she indicated that she did not know the amount of her payroll deduction because she had not yet started her new job, in the box for the Social Security payroll deduction, she wrote "614.00 month for son."  She estimated her total monthly net income as $3,054.00.

In the June 2014 decision, the Committee on Waivers and Compromises found that a denial of a waiver of overpayment would not be against equity and good conscience in part because the Financial Status Report showed that her monthly income exceeded her expenses.

At the October 2016 hearing, the appellant reported that she was currently the sole provider for her two sons who were in college.  Although she remains legally married to the Veteran, she had not lived with him since 2011 and she does not receive financial support from him.  She reported having had medical insurance for approximately three out of seven years and, as a result, she estimated that she had incurred approximately $500,000 in medical bills.  Although she was currently employed with a government contractor, she reported additional debts from car payments, rent, and health insurance.

Initially, it is not clear how the appellant arrived at a net monthly income of $3,054.00 since that figure is not obviously related to each individual income stream reported on the form.  Based on the figures reported in the Financial Status Report, and assuming the $614.00 associated with Social Security for her son represents a deduction from income, her monthly income would be $2,136.00 - without consideration of additional payroll deductions such as federal, state, and local taxes.  Regarding expenses, it is also not clear how the appellant arrived at a total of $2,555.00 given that the sum of each itemized expense totals only $2,055.00.

Considering that the appellant's income ($2,136.00) was only $81.00 more than her expenses ($2,055.00) but her estimated income did not include an adjustment for certain payroll deductions such as federal, state, and local taxes, the Board finds it reasonable to conclude that her monthly income did not exceed her expenses.  Indeed, a subsequent January 2016 Financial Status Report shows that her monthly expenses exceeded her monthly income by more than $230.00, which is consistent with her testimony at the hearing.  While $602.04 paid back over a payment plan would likely not be a large monthly sum, considering that the appellant is the sole provider for her two sons, that she has substantial medical debts, and that her expenses already exceed her income, the Board finds that even a relatively low additional monthly expense would likely contribute to depriving the appellant and her two sons of basic necessities.  Accordingly, the Board finds that recovery would be against equity and good conscience.  Hence, waiver of recovery of an overpayment of DEA benefits in the amount of $602.04 is granted.



	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of an overpayment of DEA benefits in the amount of $602.04 is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


